Mb. Justice Phillips. Appellee was the owner of a bay mare which he had loaned to Gr. M. Haggard, his father, who rode her to Du Quoin, and while there in an intoxicated condition, traded the mare without appellee’s consent. Appellant was the keeper of a feed and sale stable, and had one Eoy in his employ to buy and sell horses. On the evening that the mare was traded, Eoy was seen and heard trying to induce Gr. M. Haggard to go to appellant’s stable and trade the mare, and after they arrived at the stable the mare was taken possession of by an employe of appellant. When Gr. M. Haggard became sober, he found his saddle and bridle on a mare which he refused to claim, and turned loose. Appellant denies that lie had anything to do with trading for the mare or any ownership of the mare alleged to have been exchanged for appellee’s. William Jakle, a brother of appellant, testifies he traded for the mare, and owned the mare traded to Gr. M. Haggard. Ho question of law arises on the admission or exclusion of evidence, and no instructions were asked or given. A verdict for plaintiff was found for $65, and a motion for a new trial being overruled, the defendant brings this appeal. The jury and trial judge had the witnesses before them, heard the evidence and arrived at a verdict, and entered judgment, which is asked to be reversed on a question of fact. From the facts appearing in this record and the circumstances surrounding the transaction, we are satisfied the verdict ought to be sustained. The judgment is affirmed. Judgment affirmed.